*477In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (DeMaro, J.), entered March 16, 2004, as denied his motion for class certification.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied a motion for class certification because the plaintiff failed to demonstrate that questions of fact common to the class predominate over questions affecting only individual members (see CPLR 901; DeFilippo v Mutual Life Ins. Co. of N.Y., 13 AD3d 178 [2004]; Gaidon v Guardian Life Ins. Co. of Am., 2 AD3d 130 [2003]). Krausman, J.P., Mastro, Rivera and Spolzino, JJ., concur.